UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1643


GEORGIA L. GILCHRIST,

                  Plaintiff – Appellant,

          and

MARIKA G. MATTHEWS,

                  Plaintiff,

          v.

MICHAEL KELLEY,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00470-RWT)


Submitted:   September 28, 2010              Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Georgia L. Gilchrist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Georgia    L.    Gilchrist        seeks    to    appeal    the    district

court’s order dismissing without prejudice her civil complaint.

We   dismiss    the     appeal    for    lack     of    jurisdiction      because      the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   April     20,    2009.       The     notice        of    appeal    was    filed   on

June 7, 2010.        Because Gilchrist failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We deny Gilchrist’s motion to

appoint   counsel       and    dispense    with        oral   argument    because      the

facts   and    legal    contentions       are     adequately      presented      in    the

materials      before    the     court    and    argument       would    not    aid    the

decisional process.

                                                                               DISMISSED




                                           2